Dethmers, J.
The basic question in this case is whether defendant is obligated under its policy of insurance issued to plaintiff to pay a judgment entered against him in favor of one Francis for damages sustained by the latter by reason of the negligent operation of plaintiff’s motor vehicle. This we answered in the affirmative in garnishment proceedings brought by Francis against this defendant (Francis v. Scheper, 326 Mich 441). Judgment for plaintiff ought, therefore, to be affirmed.
The law applicable to decision in this case and the right of plaintiff to the affirmance of judgment in his favor with costs, to which he unquestionably would have been entitled had the Francis judgment against him remained unpaid, are neither altered nor affected by the claim that, since submission of this case on appeal and after our affirmance of judgment for the plaintiff in the garnishment case, defendant has paid the latter judgment.
Judgment affirmed, with costs in both courts to plaintiff, and cause remanded with directions to the' trial court to enter satisfaction of judgment upon payment of plaintiff’s costs by defendant and the filing of satisfactory evidence of defendant’s payment of the judgment in the garnishment case.
Boyles, C. J., and Reid, North, Butzel, Carr, Bushnell, and Sharpe, JJ., concurred.